Exhibit 10.2

  

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made as of the
15th day of December, 2016, effective as of January 1, 2017, by and between
Mercantile Bank Corporation, a Michigan corporation (the "Company"), Mercantile
Bank of Michigan, a Michigan banking corporation (the "Bank" and collectively
with the Company, the "Employers" and each, an "Employer"), and Robert T.
Worthington (the "Employee").

 

RECITALS

 

A.     The Bank and the Employee have previously entered into an Employment
Agreement dated November 19, 2015 (the "Employment Agreement").

 

B.     The Company, the Bank and the Employee wish to amend and restate the
Employment Agreement in its entirety, such that this Agreement will replace and
supersede the existing Employment Agreement.

 

C.     This Agreement sets forth the terms of the Employee's employment as
Senior Vice President, Chief Operating Officer, General Counsel and Secretary of
the Company and Senior Vice President, Chief Operating Officer, General Counsel
and Secretary of the Bank.

 

D.     The Employers believe that entering into this Agreement is in the best
interest of their respective shareholders.

 

E.     The Employee believes that entering into this Agreement is in his best
interest.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants and obligations set forth in this
Agreement, to induce the Employee to remain in the employment of the Employers,
and for other good and valuable consideration, the Employers and the Employee
agree as follows:

 

1.     Employment, Term, and Acceptance. The Company agrees to employ the
Employee as its Senior Vice President, Chief Operating Officer, General Counsel
and Secretary, and the Bank agrees to employ the Employee as its Senior Vice
President, Chief Operating Officer, General Counsel and Secretary, for the
period from January 1, 2017 through the Termination Date (the "Employment
Period"), unless such employment is terminated earlier pursuant to Section 9 or
10 of this Agreement. The initial Termination Date is December 31, 2018.
Effective as of December 31, 2017, and as of each December 31 after December 31,
2017, the Termination Date will automatically extend to the next succeeding
December 31 after the then existing Termination Date unless at least thirty (30)
days' prior to an December 31 automatic extension, the Employee, the Company or
the Bank gives notice to the others that the Termination Date shall not be
automatically extended on such December 31; in which case the Termination Date
will not be extended. Accordingly, unless the Employee, the Company or the Bank
gives notice that the Termination Date will not be extended, there will, as of
each December 31, be an Employment Period of two years remaining. The Employee
hereby accepts such employment.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Duties and Authority.

 

2.1     Promotion of Employers' Interest. While employed as an officer of the
Company and the Bank, the Employee shall devote his business time and attention
to the business and affairs of the Employers, and shall use his efforts and
abilities to promote the interests of the Employers.

 

2.2     Performance of Duties. The Employee shall perform such services and
duties necessary or appropriate for the Employers as are normally expected of
persons appointed to the positions identified in Section 1, in the business in
which the Employers are engaged. The Employee shall perform his duties under
this Agreement in accordance with reasonable standards and policies established
from time to time by the Employers.

 

3.     Cash Compensation. In consideration of the services to be performed by
the Employee under this Agreement, the Bank shall pay the Employee an annual
base salary of $215,000 ("Base Cash Compensation"), payable in accordance with
the normal payroll practices of the Bank. The Board of Directors of the Bank may
adjust the Base Cash Compensation from time to time. In addition to the Base
Cash Compensation described above, the Employee will be entitled to such bonuses
and other discretionary compensation as may be awarded to the Employee from time
to time by the Board of Directors of either of the Employers.

 

4.     Participation in Employee Benefit Plans. In addition to the cash
compensation payable to the Employee under this Agreement, the Employee shall be
entitled to participate in such employee benefit plans, whether contributory or
non-contributory, such as group life and disability insurance plans, hospital,
surgical, vision and dental benefit plans or other bonus incentive, profit
sharing, stock option, retirement, deferred compensation or other employee
benefit plans of the Employers as may now or hereafter exist to the extent that
the Employee meets the eligibility requirements of any such plans. All such
group life and disability insurance plans, hospital, surgical, vision and dental
benefit plans are hereafter referred to as "Life, Disability and Medical Plans".
If any bonus or incentive compensation plan payments constitute "deferred
compensation" within the meaning of Code Section 409A and applicable Treasury
regulations, such deferred compensation will be paid to the Employee within 2 ½
months after the end of the calendar year in which it is payable, unless such
bonus or incentive compensation is deferred pursuant to a timely election into a
plan that complies with Code Section 409A.

 

5.     Out of Pocket Expenses. The Employee will be reimbursed by the Bank or
the Company, as the case may be, for all reasonable expenses incurred in
promoting its business; including expenses for entertainment, travel and similar
items upon the presentation by Employee, from time to time, of an itemized
account of such expenditures in a form and manner as determined by the Board of
Directors or the chief financial or accounting officer of the Employer for whose
account the expenditures are made; provided that such reimbursement shall be
subject to any guidelines provided by the Board of Directors or Chief Executive
Officer of the Bank or the Company prior to an expense being incurred.

 

 

 
2

--------------------------------------------------------------------------------

 

 

6.     Vacation. The Employee shall be entitled each year to five (5) weeks paid
vacation time. The Employee will not be entitled to additional compensation for
vacation time not utilized in any year nor will the Employee be permitted to
carry over unused vacation time to a succeeding year.

 

7.     At-Will Employment. The Employee's employment shall be "at will" and may
be terminated by the Company or the Bank at any time, with or without cause,
subject however, to the Employee's rights under Section 10 of this Agreement.

 

8.     Non-Compete and Non-Solicitation Agreement. The Employee has previously
executed the Non-Compete and Non-Solicitation Agreement of the Company and the
Bank, a copy of which is attached hereto as Exhibit A (the "Non-Compete and
Non-Solicitation Agreement"). The Employee agrees that the Non-Compete and
Non-Solicitation Agreement is incorporated herein by reference, remains in full
force and effect and that the Employee will continue to abide by it. The
Employee further agrees that if the Employee accepts the payments listed in
Section 10.5 below, any termination of the Employee's employment will not
constitute a termination without cause under the Non-Compete and
Non-Solicitation Agreement regardless of the reason for the termination.

 

9.     Termination of Employment Upon Disability or Death.

 

9.1     Disability. In the event the Employee shall become Disabled (as
hereinafter defined) during the Employment Period, the Bank or the Company may
terminate the Employee's employment under this Agreement by giving the Employee
written notice of such termination ("Disability Termination Notice"). In the
event of any such termination during the Employment Period, the Bank shall
continue to pay the Employee his Base Cash Compensation, at the rate in effect
immediately prior to the giving of the Disability Termination Notice, in six (6)
substantially equal monthly installments commencing on the first day of the
month after the effective date of the termination of employment. The Employee
shall also be entitled to receive a pro rata share of any incentive compensation
payable for the year in which the termination of employment occurred, payable in
a lump sum at the same time that such incentive compensation is paid to other
participants in the incentive compensation program. In addition, the Employers
shall cover the Employee under their disability plans, if any, in effect from
time to time under the terms and conditions that such coverage is made available
to other employees of the respective Employer, and the Employee shall be
entitled to any benefits payable to the Employee under such disability plans.
While disabled, the Bank shall continue to provide the Employee and the
Employee's dependents with coverage under its Life, Disability and Medical Plans
for six (6) months following the date of termination of employment to the extent
that it may do so under the provisions of such plans, with the Employee's
contributions to the premiums under such plans being no more than the amounts
the Employee paid for such premiums prior to disability, adjusted from time to
time for normal periodic increases in such premiums applied in general to
employees of the Bank.

 

 
3

--------------------------------------------------------------------------------

 

  

The Employee shall be "Disabled" for purposes of this Agreement if the Employee
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for at least three (3) months from an Employer's long-term
disability policy. The Employee shall be deemed to be Disabled if the Employee
is determined to be totally disabled by the Social Security Administration.

 

9.2     Death. In the event of the death of the Employee, the Employee's
employment with the Employers shall terminate as of the date of death. Any life
insurance policies owned by the Bank or the Company, and insuring the life of
the Employee, shall be payable to the beneficiaries of such policies in
accordance with the terms of such policies.

 

9.3     Extent of Obligations. The provisions of Sections 9.1 and 9.2 apply only
to Disability or death occurring during the Employment Period while the Employee
is employed by the Bank and the Company. Other than as set forth in Section 9.1
or 9.2, neither of the Employers shall have any obligation or liability to the
Employee upon the Employee's death or Disability except that the Employee shall
be entitled to all accrued rights under stock option, retirement and other
employee benefit plans of the Company and the Bank, and the Bank shall promptly
pay the Employee (or the Employee's personal representative) his Base Cash
Compensation due through the effective date of the termination of employment,
the cash equivalent of any accrued vacation days not taken as of such effective
date (calculated based on the Employee's annual base salary attributable to each
vacation day), and any out-of-pocket expenses for which the Employee is entitled
to be reimbursed, and for which reimbursement has not yet been made.

 

10.     Termination of Employment for Cause, Without Cause, Good Reason, or
Without Good Reason.

 

10.1     Termination by the Bank for Cause. Each of the Employers shall have the
right, at any time, to terminate the Employee’s employment for Cause (as defined
herein). For purposes of this Agreement, the term "Cause" means (a) an act or
acts of dishonesty committed by the Employee and intended by the Employee to
result in the Employee's personal enrichment (other than to a trivial extent) at
the expense of the Company, the Bank or any of their affiliates, (b) continuing
intentional neglect by the Employee of the Employee's duties under Section 2 of
this Agreement that cause or are expected to cause material harm to the Company,
the Bank or any of their affiliates, and that is not remedied after receipt of
notice from the applicable Employer, (c) the Employee’s conviction of a felony,
or (d) the Employee’s intentional breach of the Employee's obligations under
paragraph 2, 3 or 7 of the Non-Compete and Non-Solicitation Agreement which
causes or may be expected to cause material harm to the Company, the Bank or any
of their affiliates. Any termination for Cause shall be effective upon an
Employer giving the Employee written notice that the Employee's employment is
terminated, and setting forth in reasonable detail the basis for such
termination, and that such termination is for Cause.

 

 

 
4

--------------------------------------------------------------------------------

 

 

          10.2     Termination by an Employer Without Cause.      Each of the
Employers shall have the right at any time to terminate the Employee's
employment without Cause by giving the Employee written notice that the
Employee's employment is terminated, and setting forth in reasonable detail the
basis, if any, for such termination. Any such termination shall be effective
upon the giving of such notice by the Employer.

 

          10.3     Termination by Employee for Good Reason.      The Employee
shall have the right at any time to terminate employment under this Agreement
for Good Reason (as defined herein) within ninety (90) days of learning of such
Good Reason. For purposes of this Agreement, the term "Good Reason" means (a)
any assignment to the Employee of any title or duties that are materially
inconsistent with the Employee's present positions, titles, duties, or
responsibilities, other than an insubstantial or inadvertent action which is
remedied by the applicable Employer promptly after receipt of written notice
from the Employee, or which is approved of by the Employee in writing; or (b)
any failure by an Employer to comply in a material respect with any provision of
Section 3, 4, 5, or 6, other than an insubstantial or inadvertent failure which
is remedied by the applicable Employer promptly after receipt of written notice
from the Employee. Any termination for Good Reason shall be effective upon the
Employee giving the Employers written notice that the Employee is terminating
employment, and setting forth in reasonable detail the basis for such
termination, and that such termination is for Good Reason. Any such termination
shall be effective upon the giving of such notice by the Employee, provided,
however, that if the Employee has not previously notified the Employers of the
Good Reason event, the Employers shall have thirty (30) days to remedy it and,
if the applicable Employer fails to remedy it, the termination shall be
effective at the end of the 30-day period. Notwithstanding the above, the
assignment to the Employee of any title or duties at the Bank or the Company
that the Employee has previously held or performed at the Bank or the Company,
shall not be sufficient to constitute Good Reason for termination of employment
by the Employee.

 

10.4     Termination by Employee Without Good Reason. The Employee shall have
the right at any time to terminate the Employee's employment with both Employers
without Good Reason by giving the Employers written notice that the Employee is
terminating employment. Any such termination shall be effective thirty (30) days
after the giving of such notice by the Employee.

 

10.5     Obligation of Employers upon Termination without Cause or Employee's
Termination with Good Reason Unrelated to a Change in Control. In the event that
during the Employment Period, an Employer terminates the Employee's employment
without Cause under Section 10.2, or the Employee terminates employment for Good
Reason under Section 10.3; or the Employee's employment is terminated for any
other reason except (i) for Cause under Section 10.1, (ii) without Good Reason
under Section 10.4, (iii) for Disability or death pursuant to Section 9, and
such termination is not related to a Change in Control; the Bank shall pay and
provide to the Employee the following:

 

 

 
5

--------------------------------------------------------------------------------

 

 

(a)     to the extent not previously paid, the Employee's Base Cash Compensation
due through the effective date of the termination of employment, the cash
equivalent of any accrued vacation days not taken as of such effective date
(calculated based on the Employee's annual base salary attributable to each
vacation day), and any out-of-pocket expenses for which the Employee is entitled
to be reimbursed, and for which reimbursement has not yet been made; payable
within ten (10) days of such effective date; plus

 

(b)     an amount equal to 150% of the Base Cash Compensation in effect as of
the effective date of the termination of employment, payable in eighteen (18)
substantially equal monthly installments commencing within thirty (30) days
after the effective date of the termination of employment; plus

 

(c)     a pro rata share of any incentive compensation payable for the year in
which the termination of employment occurred, payable in a lump sum at the same
time that such incentive compensation is paid to other participants in the
incentive compensation program; plus

 

(d)     coverage for the Employee and the Employee's dependents under the Bank's
Life, Disability, and Medical Plans for the eighteen (18) month period
commencing on the effective date of the termination of employment to the extent
that the Bank may do so under the provisions of such plans, and to the extent
that it is not permitted to do so shall pay the Employee an amount that will
permit the Employee to obtain and pay for substantially equivalent coverage.

 

In addition, the Employee shall be entitled to all accrued rights under stock
option, retirement, and other employee benefit plans of the Company and the
Bank.

 

In order to receive the payments and benefits set forth in this Section 10.5,
the Employee must be and remain in compliance with the Non-Compete and
Non-Solicitation Agreement and must execute and not revoke a general release of
all claims against the Company, the Bank and their affiliates and subsidiaries
and their respective owners, officers, directors, employees and agents, in the
form attached to this Agreement as Exhibit B.

 

10.6     Obligation of Employers upon Termination without Cause or Employee's
Termination with Good Reason in Connection with a Change in Control. In the
event that during the Employment Period, an Employer terminates the Employee's
employment without Cause under Section 10.2, or the Employee terminates
employment for Good Reason under Section 10.3; or the Employee's employment is
terminated for any other reason except (i) for Cause under Section 10.1, (ii)
without Good Reason under Section 10.4, (iii) for Disability or death pursuant
to Section 9, and such termination occurs within 24 months after a Change in
Control (as defined in Exhibit C); the Bank shall pay and provide to the
Employee the following:

 

(a)     to the extent not previously paid, the Employee's Base Cash Compensation
due through the effective date of the termination of employment, the cash
equivalent of any accrued vacation days not taken as of such effective date
(calculated based on the Employee's annual base salary attributable to each
vacation day), and any out-of-pocket expenses for which the Employee is entitled
to be reimbursed, and for which reimbursement has not yet been made; payable
within ten (10) days of such effective date; plus

 

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     an amount equal to 150% of the Base Cash Compensation in effect as of
the effective date of the termination of employment, payable in a lump sum
within fifteen (15) days after the effective date of the termination of
employment; plus

 

(c)     a pro rata share of any incentive compensation payable for the year in
which the termination of employment occurred, payable in a lump sum at the same
time that such incentive compensation is paid to other participants in the
incentive compensation program; plus

 

(d)     coverage for the Employee and the Employee's dependents under the Bank's
Life, Disability, and Medical Plans for the eighteen (18) month period
commencing on the effective date of the termination of employment to the extent
that the Bank may do so under the provisions of such plans, and to the extent
that it is not permitted to do so shall pay the Employee an amount that will
permit the Employee to obtain and pay for substantially equivalent coverage.

 

In addition, the Employee shall be entitled to all accrued rights under stock
option, retirement, and other employee benefit plans of the Company and the
Bank.

 

In order to receive the payments and benefits set forth in this Section 10.6,
the Employee must be and remain in compliance with the Non-Compete and
Non-Solicitation Agreement and must execute and not revoke a general release of
all claims against the Company, the Bank and their affiliates and subsidiaries
and their respective owners, officers, directors, employees and agents, in the
form attached to this Agreement as Exhibit B.

 

10.7     Obligation of Employers upon Termination for Cause or by Employee
without Good Reason. In the event that during the Employment Period, an Employer
terminates the Employee's employment for Cause as provided for in Section 10.1,
or the Employee terminates employment without Good Reason as permitted in
Section 10.4, the Bank shall pay and provide to the Employee, to the extent not
previously paid, the Employee's Base Cash Compensation due through the effective
date of the termination of employment, plus the cash equivalent of any accrued
vacation days not taken as of such effective date (calculated based on the
Employee's annual base salary attributable to each vacation day), within ten
(10) days of such effective date. In addition, the Employee shall be entitled to
all accrued rights under stock option (except with respect to stock option
plans, in the event of termination for Cause), retirement, and other employee
benefit plans of the Company and the Bank.

 

10.8     No Other Obligations of Employers upon Termination. Upon termination of
the Employee's employment, the Employers shall have no obligations to the
Employee except as set forth in this Agreement, or accrued rights under stock
option, retirement, or other employee benefit plans of the Bank or the Company.

 

10.9     Cooperation. The parties agree that certain matters in which the
Employee will be involved during the Employment Period may necessitate the
Employee's cooperation in the future. Accordingly, following the termination of
the Employee's employment for any reason, to the extent reasonably requested by
the Board of Directors of the Bank or the Company, the Employee shall cooperate
with the applicable Employer in connection with matters arising out of the
Employee's service to the applicable Employer; provided that, the Employers
shall make reasonable efforts to minimize disruption of the Employee's other
activities. The Bank shall reimburse the Employee for reasonable expenses
incurred in connection with such cooperation and, to the extent that the
Employee is required to spend substantial time on such matters, the Bank shall
compensate the Employee at an hourly rate based on the Employee's Base Cash
Compensation on the effective date of termination of employment.

 

 

 
7

--------------------------------------------------------------------------------

 

 

11.     Delay in Severance Payments. If the Employee is a Specified Employee (as
hereinafter defined) on the date of termination of employment, and if the
severance payments set forth in Section 10.5(b) or 10.6(b) are "deferred
compensation" under Code Section 409A, then the severance pay shall be payable
as follows. No payments shall be made within six months after the Employee's
termination of employment. On the first business day of the seventh month after
the date on which termination of employment occurs, the Bank shall pay to the
Employee an amount equal to the sum of seven (7) equal monthly installments
payable under Section 10.5(b) or the lump sum payment payable under Section
10.6(b), as applicable. The remaining monthly installments payable under Section
10.5(b) shall be paid on the first business day of each month thereafter.

 

The Employee is a "Specified Employee" if the Employee is a "key employee" (as
defined in Code Section 416(i) without regard to Code Section 416(i)(5)) and the
stock of the Bank or the Company is publicly traded on an established securities
market or otherwise on the date of termination of employment. The Employee is a
"key employee" during the period described below if the Employee is one of the
following during the 12-month period ending on any December 31 (the
"identification date"):

 

(a)     an officer of the Bank or the Company with annual compensation greater
than $130,000 (as indexed pursuant to Code Section 416(i)(1) -- $170,000 for
2016), provided, that no more than 50 employees (or, if less, the greater of 3
employees or 10% of the employees) shall be treated as officers;

 

(b)     a five percent (5%) owner of the Bank or the Company; or

 

(c)     a one percent (1%) owner of the Bank or the Company with annual
compensation of more than $150,000.

 

If the Employee is a "key employee" as of an identification date, the Employee
is treated as a Specified Employee for the 12-month period beginning on the
first day of the fourth month following the identification date.

 

12.     Deduction of Taxes and Adjustments re Code Section 280G. Each Employer
may deduct from any amounts required to be paid to the Employee under this
Agreement any amounts required to be withheld by the Employer pursuant to
federal, state, or local law relating to taxes or related payroll deductions. In
the event that any payments, distributions or benefits to or for the benefit of
the Employee from the Bank or the Company, whether paid or payable, distributed
or distributable, would constitute a "parachute payment", as defined in Section
280G of the Internal Revenue Code of 1986, as amended, or any successors thereto
(the "Code"), payments under this Agreement shall be reduced to the largest
amount that will eliminate both the imposition of the excise tax imposed by
Section 4999 of the Code and the disallowance as deductions to the Company or
the Bank under Section 280G of the Code of any such payments, distributions or
benefits. The determination of any reduction in the payments under this
Agreement pursuant to this paragraph shall be made by a major national or
regional accounting firm selected by the Bank, whose determinations shall be
conclusive and binding on the Employers and the Employee for all purposes. The
Employers and the Employee shall furnish such accounting firm with such
information and documents as the accounting firm may reasonably request in order
to make its determinations under this Section 12. The Bank shall bear all costs
the accounting firm may reasonably incur in connection with its services.

 

 

 
8

--------------------------------------------------------------------------------

 

 

13.     Objection to Termination. The termination of the Employee's employment
pursuant to this Agreement shall not preclude an Employer or the Employee from
objecting to the basis asserted by the terminating party for such termination.

 

14.     Adjustment between the Company and the Bank. The Company and the Bank
acknowledge that although the Employee is generally paid solely by the Bank, he
also performs some services for the Company, and the Company pays the Bank
periodically an amount necessary to reimburse the Bank for amounts paid to the
Employee by the Bank for services actually rendered to the Company.

 

15.     Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if personally delivered or sent
by registered or certified United States mail or by a nationally recognized
overnight courier service, to the Employee's residence or the last address the
Employee has provided in writing to the Employers, in the case of the Employee,
or to its principal office in the case of an Employer. For purposes of this
Agreement, notices shall be deemed given when received at the address or office
specified in the preceding sentence.

 

16.     Waiver of Breach. No waiver by any party of any breach or
non-performance of any provision or obligation of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

17.     Assignment. This Agreement contemplates personal services by the
Employee. Employee may not transfer or assign the Employee's rights or delegate
Employee's duties and obligations under this Agreement. The rights and
obligations of each Employer under this Agreement shall inure to the benefit of
and shall be binding upon them and their successors and assigns. As used in this
Agreement, the term "successor" shall include any person, firm, corporation, or
other business entity which at any time whether by merger, purchase or otherwise
acquires all or substantially all of the assets or business of an Employer.

 

18.     Entire Agreement and Regulatory Compliance. This instrument, together
with the Non-Compete and Solicitation Agreement, contains the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements or understandings between the parties hereto relating to
the subject matter hereof. This Agreement may not be changed orally but only by
an agreement in writing signed by the Employee and the Employers. Employee
acknowledges that each of the Employers is subject to supervision and regulation
by bank regulatory agencies. If, at the time any payment would otherwise be made
to Employee under this Agreement, such payment is prohibited or limited by any
applicable statute or regulation, including, without limitation, the Federal
Deposit Insurance Act and 12 C.F.R. Part 359 (Golden Parachute and
Indemnification Payments), or by order of any such bank regulatory agency, the
amount of such payment shall be reduced to the largest amount, if any, that may
be paid at such time consistently with such statute, regulation, or order.
Employee agrees that compliance with any such statute, regulation, or order,
including any resulting reduction or elimination of any payment specified under
this Agreement, shall not constitute a breach of this Agreement by the
Employers.

 

 

 
9

--------------------------------------------------------------------------------

 

 

19.     Severability. If a court of competent jurisdiction determines that any
one or more of the provisions of this Agreement is invalid, illegal or
unenforceable in any respect, such determination shall not affect the validity,
legality or enforceability of any other provision of this Agreement.

 

20.     Governing Law. This Agreement and the legal relations between the
parties shall be subject to and governed by the internal laws (and not the law
of conflicts) of the State of Michigan, with venue and jurisdiction limited to
the Circuit Court for Kent County, Michigan.

 

21.     Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code to the greatest extent possible, to comply with Section 409A to the
extent it is applicable and is to be interpreted and operated consistently with
those intentions. To the extent that Section 409A applies to payments in the
event of termination of employment under this Agreement, such payments shall be
made only if the termination of employment is a "separation from service" within
the meaning of Treas. Reg. Section 1.409A-1(h).

 

22.     Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect or be used in connection
with the interpretation of this Agreement

 

23.     Arbitration. Except as stated in the Non-Compete and Non-Solicitation
Agreement, any dispute, controversy or claim arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted in Grand
Rapids, Michigan, before a panel of three arbitrators, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrators' award in any court having jurisdiction. Unless
otherwise provided in the Rules of the American Arbitration Association, the
arbitrators shall, in their award, allocate between the parties the arbitrators'
fees and expense, in such proportions as the arbitrators deem just. Each party
shall be responsible for their own attorneys' fees.

 

24.     Clawback. Any amounts payable under this Agreement are subject to any
policy (whether in existence on the effective date of this Agreement or later
adopted) established by the Company or the Bank providing for clawback or
recovery of amounts that were paid to the Employee. The Company or the Bank will
make any determination for clawback or recovery in its sole discretion and in
accordance with any applicable law or regulation.

 

 

 
10

--------------------------------------------------------------------------------

 

 

25.     Acknowledgement of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

[Signatures on Following Page]

 

 

 
11

--------------------------------------------------------------------------------

 

 

The parties have executed this Agreement as of the day and year first above
written.

  

 

MERCANTILE BANK CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Kaminski, Jr.

 

 

 

 

 

 

Its:

President

 

                    

 

 

MERCANTILE BANK OF MICHIGAN

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Kaminski, Jr.

 

 

 

 

 

 

Its:

Chief Executive Officer 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert T. Worthington

 

 

 

Robert T. Worthington

 

 

 

 

 

 

 

 
12

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NON-COMPETE AND NON-SOLICITATION AGREEMENT

 

 

 
13

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

RELEASE OF ALL LIABILITY

 

This Release of All Liability Agreement ("Agreement") is entered into between
Robert T. Worthington, Mercantile Bank Corporation (referred to as "Company")
and Mercantile Bank of Michigan (referred to as "Bank"). The Company and the
Bank are sometimes referred to collectively herein as the "Employers" and
individually as an "Employer".

 

1.     In return for the payments and benefits described in the attached
Employment Agreement, Employee unconditionally releases and forever discharges
the Released Parties (as defined below) from any and all Covered Claims (as
defined below).

 

 

(a)

The Released Parties include the Company, the Bank, the Affiliates of each of
the Company and the Bank, and all of their owners, officers, directors,
employees and agents. The Affiliates of the Company and the Bank include the
respective predecessors, successors, parents, subsidiaries and other affiliated
organizations of each of the Company and the Bank.

 

 

(b)

The Covered Claims include any claim or cause of action arising out of or
relating to any act, omission or occurrence up to and including the date
Employee signs this Agreement. This includes any claim or cause of action
arising out of or relating to Employee's employment and termination of
employment with the Employers, including claims and causes of action under any
statute, regulation, ordinance or rule, including but not limited to: Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Michigan Civil Rights Act, the Michigan Whistleblowers' Protection Act
and the Michigan Persons With Disabilities Civil Rights Act, all as amended. The
Covered Claims also include any claim or cause of action for breach of any
commitment or agreement (except the attached agreement), and any claim or cause
of action under the common law or arising out of public policy, including but
not limited to claims or causes of action for intentional infliction of
emotional distress, negligence or defamation.

 

 

(c)

Employee acknowledges that Employee is not seeking any short-term and/or
long-term disability benefits and waives any and all claims to same.

 

 

(d)

Covered Claims do not include Employee's rights to vested benefits under the
terms of Bank's 401(k) qualified retirement plan. This Agreement does not
prohibit Employee from filing a charge or participating in an investigation by
the United States Equal Employment Opportunity Commission but by executing this
Agreement, Employee waives and releases any right Employee might otherwise have
to any recovery of damages, attorney fees or other monetary or equitable relief
or benefit that might result from such charge or investigation.

 

 

 
14

--------------------------------------------------------------------------------

 

 

2.     Employee agrees that, to Employee's knowledge, Employee has not sustained
any disabling personal injury and/or occupational disease due to Employee's
employment at the Employers and/or due to the termination of that employment.

 

3.     Employee verifies that Employee has or will immediately deliver to the
Employers all property of each Employer in Employee's possession, custody and/or
control, including, without limitation, all documents or recordings (including
any and all copies) in hard copy, electronic form or otherwise, containing
confidential information, as well as all supplies, equipment, computers,
cellular and smart phones, credit cards, checks, petty cash, office keys, access
cards and the like, and all materials and documents of any kind related to
Company, Bank or any of their Affiliates, whether prepared by Employee or anyone
else that is in Employee's possession, custody or control.

 

4.     Employee agrees not to initiate or join in critical or derogatory
statements in written, oral or electronic form about any of the Released
Parties.

 

5.     Employee agrees that none of Company, Bank or any of their Affiliates
will have any obligation to employ Employee or consider Employee for employment
in the future.

 

6.     Employee agrees and understands as follows:

 

 

(a)

Employee has 21 days after receiving this Agreement to consider this Agreement.
Employee may elect in Employee's sole discretion to sign this Agreement before
expiration of the 21-day period and if Employee does so, it is agreed that
Employee will waive the balance of the 21-day period. Immediately upon signing
this Agreement, Employee will deliver the signed copy to Bank's Senior Vice
President of Human Resources. If Employee does not sign this Agreement within
the 21-day period, the Agreement is withdrawn by Employers and is null and void.

 

 

(b)

Employee has the right to revoke this Agreement within 7 days after signing it,
by delivering written notice of revocation to the Bank's Senior Vice President
of Human Resources, and this Agreement will not become effective or enforceable
until the 7-day revocation period has expired without revocation as provided
above ("Effective Date").

 

 

(c)

Employers advise Employee to consult with an attorney of Employee's choice about
this Agreement before signing it.

 

7.     Except for Employee's Employment Agreement and Non-Compete and
Non-Solicitation Agreement, this Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof. No change,
modification, amendment, addition to or alleged waver of this Agreement or any
of its terms, provisions or covenants shall be valid unless it is in writing and
signed by the party against whom it is sought to be enforced.

 

 

 
15

--------------------------------------------------------------------------------

 

 

8     Employee and Employers agree that this Agreement is not evidence of
wrongdoing whatsoever by either Employer, but is entered into so that Employee
and Employers can amicably end their relationship.

 

9.     If any term, covenant and/or provision of this Agreement is deemed
invalid or illegal by a court of competent jurisdiction, all other terms,
covenants and provisions of this Agreement shall remain in full force and
effect.

 

10.     This Agreement and any matters relating hereto shall be construed in
accordance with and shall be governed by the laws of the United States of
America and the internal laws of the State of Michigan as applicable, without
application of choice of law principles. The parties agree that any action
related to this Agreement shall be brought and heard in the Circuit Court for
Kent County, Michigan or the United States District Court for the Western
District of Michigan and the parties agree and consent to jurisdiction and venue
in those courts.

 

11.     This Agreement shall be binding on Employee and Employee's spouse,
heirs, administrators and assigns.

 

 

 
16

--------------------------------------------------------------------------------

 

  

12.     By signing below Employee freely, knowingly, and voluntarily enters into
this Release of All Liability without any duress or coercion. Employee has
carefully and completely read this entire Agreement, and Employee understands
and agrees with all of the provisions in this Agreement.

 

 

MERCANTILE BANK CORPORATION

 

By: ___________________________________

 

Its: ___________________________________

 

Dated: ________________________________

 

 

MERCANTILE BANK OF MICHIGAN

 

By: ___________________________________

 

Its: ___________________________________

 

Dated: ________________________________

 

 

EMPLOYEE

 

__________________________________________

Robert T. Worthington

 

 

Dated: ____________________________________

  

 

 
17

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

DEFINITION OF CHANGE IN CONTROL

 

"Change in Control" means that one or more of the following events have occurred
with respect to a Responsible Corporation (as hereinafter defined):

 

(i)     Change in ownership of a Responsible Corporation. A change in ownership
of a Responsible Corporation occurs on the date that any one person, or more
than one person acting as a group, acquires ownership of stock of a Responsible
Corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Responsible Corporation. However, if any one person or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a Responsible
Corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the Responsible
Corporation (or to cause a change in the effective control of the Responsible
Corporation (as defined in paragraph (ii)).

 

(ii)     Change in the effective control of a Responsible Corporation. A change
in the effective control of a Responsible Corporation occurs on the date that
either:

 

(A)     any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Responsible
Corporation possessing 30 percent or more of the total voting power of the stock
of the Responsible Corporation; or

 

(B)     a majority of members of the Responsible Corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Responsible
Corporation’s board of directors prior to the date of the appointment or
election, provided, that for purposes of this paragraph, the term “Responsible
Corporation” refers solely to the relevant corporation for which no other
corporation is a majority shareholder.

 

If any one person, or more than one person acting as a group, is considered to
effectively control a Responsible Corporation, the acquisition of additional
control of such Responsible Corporation by the same person or persons is not
considered to cause a change in the effective control of such Responsible
Corporation (or to cause a change in the ownership of such Responsible
Corporation within the meaning of paragraph (i)).

 

(iii)     Change in the ownership of a substantial portion of a Responsible
Corporation’s assets. A change in the ownership of a substantial portion of a
Responsible Corporation’s assets occurs on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Responsible Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Responsible Corporation immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of a Responsible Corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. No Change in Control shall be deemed to occur under
this paragraph (iii) when there is a transfer to:

 

 

 
18

--------------------------------------------------------------------------------

 

 

(A)     a shareholder of the Responsible Corporation (immediately before the
asset transfer) in exchange for or with respect to its stock;

 

(B)     any entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Responsible Corporation;

 

(C)     A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Responsible Corporation; or

 

(D)     An entity, at least 50 percent of the total value or voting power of
which is owned, directly or directly, by a person described in subparagraph (C).

 

(iv)     For purposes of this Exhibit C, a “Responsible Corporation” shall mean:

 

(A)     the corporation for whom Employee is performing services at the time of
the Change in Control event;

 

(B)     the corporation that is liable for the payment of benefits under this
Agreement (or all corporations liable for payment if more than one corporation
is liable) but only if either the benefits are attributable to the performance
of service by Employee for such corporation or there is a bona fide business
purpose for such corporation or corporations to be liable for such payment and,
in either case, no significant purpose of making such corporation or
corporations liable for such payment is the avoidance of Federal income tax; or

 

(C)     a corporation that is a majority shareholder of a corporation identified
in (iv)(A) or (iv)(B) above, or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in (iv)(A) or (iv)(B) above.

 

(v)     The definition of "Change in Control" shall be construed and interpreted
in accordance with Code Section 409A and regulations and other guidance of
general applicability issued thereunder.

 

 

19